DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 21 November 2021 in response to the non-final office action mailed on 06 August 2021 has been considered.  Claim(s) 26-37 and 39-45 is/are pending.  Claim(s) 1-25 and 38 has/have been canceled.  Claim(s) 42-45 has/have been added.  Claim(s) 26-37 and 39-45 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 42, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27 and 44, the claims recite “a construction structure made of reticular structures joined to planar structures” then further recites “the reticular structure” and “the planar structure” which render the claims indefinite. It is unclear if the claim is referencing the single reticular structure and planar structure from claim 26 and 
Regarding claim 42, it is unclear how all longitudinal edges of the beams are in the same plane, since the longitudinal edges are perpendicular to the main plane and are located on opposite sides of the planar beams. Longitudinal edges of the beams on one side can all be aligned in a common plane, but not all edges of all beams. The claim is being interpreted as meaning the side edges (longitudinal side) of the beams along the main plane are coplanar.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 26, 28, 31-37, and 39-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 736 073 to Lepelletier (see translation).

Regarding claim 26, Lepelletier discloses a modular system for dry building construction structures, comprising: a reticular structure (Fig. 2) defining a main development plane (outer plane formed by members 2); a planar structure (surface formed by panels 11) defining a first plane substantially parallel to or coinciding with the main development plane (Fig. 2 and 3, top plane of the beams 2 which coincides with the panels 11); a joining system (Page 13, line 537) that mutually anchors the reticular 
Regarding claim 28, wherein the planar structure is anchored to the planar modular beams at a central portion thereof (nailed or screwed to the modular beam structure).  
Regarding claim 31, wherein the planar modular beams are removably jointed (jointed by 7, Fig.4) to each other.  
Regarding claim 32, wherein the planar modular beams are flush with each other after being reciprocally jointed (Fig.2).  
Regarding claim 33, wherein the reticular structure includes two substantially parallel opposite main planar portions and a plurality of lateral portions (Fig.2, top and bottom surfaces of beams 2 along with the side edges of the structure that is formed by beams 2).  
Regarding claim 34, wherein the planar structure is anchored to the jointed and crossed planar modular beams so that one of opposite main faces of the planar panels is in contact or operatively connected with an opposite main planar portion of the reticular structure (Fig.3).  
Regarding claim 35, wherein each of the planar panels has a pair of substantially parallel opposite main faces and a plurality of lateral edges, the planar panels having therebetween at least one lateral edge that is in contact or operatively connected with a neighboring edge (Fig.2).  
Regarding claim 36, wherein the planar structure is anchored to the jointed and crossed planar modular beams so that one of opposite main faces of the planar panels is in contact or operatively connected with an opposite main planar portion of the reticular structure (Fig. 3).  
Regarding claim 37, wherein each of the planar panels is anchored to the planar modular beams at at least one jointing zone thereof (nailed or screwed).
Regarding claim 39, wherein the jointing zones of each of the planar modular beams are equidistant (Fig.4).  
Regarding claim 40, wherein one or both of the planar modular beams or the planar panels are made of wood or of a material including wood (Page 4, lines 154-155; Page 7, lines 291-292).  
Regarding claim 41, Lepelletier discloses a method of dry building structures for constructions, comprising: providing a kit comprising, a plurality of planar modular beams (2) adapted to be joined to each other (joined at 7) at a plurality of jointing zones to form a reticular structure (Fig.2) defining a main development plane (plane of the beams), Page 5 of 7S/N 16/336,663Preliminary Amendment a plurality of planar panels (11, Fig.2, 3) adapted to be joined to each other to form a planar structure defining a first plane substantially parallel to or coinciding with the main development plan (lower plane of panels 11 abutting the plane of the beams), and a joining system (Page 13, line 537) that anchors the reticular structure to the planar structure, wherein the planar modular beams have one or more of the following elements: are all the same (2, 2), are symmetrical with respect to a median plane perpendicular to a respective second plane so that the planar modular beams are adapted to be used regardless of orientation (Fig.2, 4), and have end portions with a same configuration (2, 2); jointing and crossing the planar modular beams to form a reticular structure defining a main development plan (jointed at 7, Fig.4), each of the planar modular beams defining a respective second plane (side surfaces forming plane); anchoring of the planar panels and the reticular structure to one another so that the planar panels are disposed side by side to form the planar structure defining a plane substantially parallel to or coincident with the main development plane (Fig.2, 3) and 
Regarding claim 42, wherein all longitudinal edges of all planar modular beams are disposed on a same plane (all of the ends of the longitudinal sides of the beams are in the same pane, see Fig. 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 30, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 736 073 to Lepelletier (see translation).

Regarding claims 29 and 30, Lepelletier discloses providing anchoring elements, but does not specifically disclose the exact location being between each pair of the jointing zones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided anchoring elements at the jointing zones and between the jointing zones when a panel edge is places on the modular beams to ensure the panels stay secured to the beams, and therefore lifting of the panels is prevented.
Regarding claim 30, wherein the anchoring elements are removable (screws and nails are removable).  

Response to Arguments
Applicant's arguments filed 21 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that since the reticular structure of Lepelletier is “self-suporting”, Lepelletier does not teach the planar structure which acts as a brace, prevents instability, and supports a compression load. This is not found to be persuasive. First, 
Applicant also argues that the beams of Lepelletier are not equal, are not symmetrical, and do not have ends with the same configurations. This is not found to be persuasive. Figure 2 of Lepelletier uses only beams (2) and therefore all of the beams are the same.
Regarding claim 42, Applicant argues that the longitudinal edges of the beams are not in a same plane since some of the beams have recesses. This is not found to be persuasive. Each of the beams (2) have ends of the beams, which fall in the same plane. If the end of the beam “has a recess”, then the “end of the beam” structurally changes. The end of the beam is considered where the longitudinal side of the beam ends, which as seen in Figure 2, always falls in the same plane. Secondly, as addressed above under 112, the recitation is deemed confusing and renders the claim indefinite.

Allowable Subject Matter
Claim 43 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635